 



EXHIBIT 10.25.1

(BUSINESS OBJECTS LOGO)

BUSINESS OBJECTS S.A.

2001 STOCK OPTION PLAN

AS AMENDED ON DECEMBER 11, 2003

In conformity with the provisions of Articles L.225-177 et. seq. of the Law as
defined herein, Business Objects S.A. adopted a plan for the grant to
Beneficiaries (defined below) of options giving rights to subscribe or purchase
shares of the Company. In furtherance of such decision the board of directors
has adopted the Business Objects S.A. 2001 Stock Option Plan which was approved
by the shareholders of the Company on February 6, 2001.

The terms and conditions of the Business Objects S.A. 2001 Stock Option Plan are
set out below.



1.   PURPOSES OF THE PLAN       The purposes of this Stock Option Plan are to
attract and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to Beneficiaries and to promote
the success of the Company’s business.       Options granted under the Plan to
U.S. Beneficiaries are intended to be Incentive Stock Options or Non-Statutory
Stock Options, as determined by the Administrator at the time of grant of an
Option, and shall comply in all respects with Applicable U.S. Laws in order that
they may benefit from available fiscal advantages.   2.   DEFINITIONS       As
used herein, the following definitions shall apply:



  (a)   “SHARE” means an ordinary share of the Company, as adjusted from time to
time in accordance with Section 11 of the Plan.     (b)   “DIRECTOR” means a
member of the Board.     (c)   “ADR” means an American Depositary Receipt
evidencing an American Depositary Share corresponding to one Share.     (d)  
“SHAREHOLDER AUTHORIZATION” means the authorization given by the shareholders of
the Company in an extraordinary general meeting held on February 6, 2001
permitting the Board to grant Stock Options.     (e)   “OPTIONEE” means a
Beneficiary who holds at least one outstanding Option.     (f)   “CHANGE IN
CONTROL” shall mean, and shall be deemed to have occurred if:



  (i)   any person or entity, other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company acting in such capacity
or a corporation owned

 



--------------------------------------------------------------------------------



 



      directly or indirectly by the shareholders of the Company in substantially
the same proportions as their ownership of stock of the Company, becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50% or more of the
total voting power represented by the Company’s then outstanding voting
securities, or     (ii)   the shareholders of the Company approve a merger or
consolidation of the Company with any other corporation other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the total voting power represented by the
voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or     (iii)   the shareholders
of the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of (in one transaction or a
series of related transactions) all or substantially all of the Company’s assets
to an entity other than an Affiliated Company.



  (g)   “CODE” means the United States Internal Revenue Code of 1986, as
amended.     (h)   “BOARD” means the board of directors of the Company.     (i)
  “OPTION AGREEMENT” means a written agreement between the Company and an
Optionee evidencing the terms and conditions of an individual Option grant. The
Option Agreement is subject to the terms and conditions of the Plan.     (j)  
“NOTICE OF GRANT” means a written notice evidencing certain terms and conditions
of an individual Option grant. The Notice of Grant is part of the Option
Agreement.     (k)   “BENEFICIARY” means the Chief Executive Officer
(President-Directeur General) and Managing directors (Directeurs generaux) and
any Officers or other person employed by the Company or any Affiliated Company.
Neither service as a Director nor payment of a director’s fee by the Company or
an Affiliated Company shall be sufficient to constitute “employment” by the
Company or an Affiliated Company.     (l)   “U.S. BENEFICIARY” means a
Beneficiary of the Company or an Affiliated Company residing in the United
States or otherwise subject to United States’ laws and regulations.     (m)  
“EXCHANGE ACT” means the United States Securities Exchange Act of 1934, as
amended.     (n)   “SUBSIDIARY” means a “subsidiary corporation”, whether now or
hereafter existing, as defined in Section 424(f) of the Code.     (o)  
“ADMINISTRATOR” means the Board, as shall administer the Plan in accordance with
Section 4 of the Plan, it being specified that pursuant to article 11.3 of the
by-laws of the Company, any board member who is eligible to receive Options is
prohibited from voting on decisions to grant Options if such board member is the
Beneficiary of such Options;     (p)   “DISABILITY” means total and permanent
disability.

-2-



--------------------------------------------------------------------------------



 



  (q)   “INCENTIVE STOCK OPTION” means an Option granted only to U.S.
Beneficiaries and intended to qualify as an incentive stock option within the
meaning of Section 422 of the Code and the regulations promulgated thereunder.  
  (r)   “LAW” means the French Commercial Code as amended by the Ordonnance n
degrees2000-912 dated September 18, 2000.     (s)   “APPLICABLE U.S. LAWS” means
the legal requirements relating to the administration of stock option plans
under state corporate and securities laws and the Code in force in the United
States of America.     (t)   “NON-STATUTORY STOCK OPTION” means an Option which
does not qualify as an Incentive Stock Option.     (u)   “OFFICER” means a
Beneficiary who is an officer of the Company or an Affiliated Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.     (v)   “OPTION” means a stock option granted pursuant
to the Plan as adjusted from time to time in accordance with Section 11 of the
Plan.     (w)   “PLAN” means this 2001 Stock Option Plan, as amended from time
to time.     (x)   “OPTION EXCHANGE PROGRAM” means a program whereby outstanding
Options are surrendered in exchange for options with a lower exercise price.    
(y)   “CONTINUOUS STATUS AS A BENEFICIARY” means that the employment
relationship with the Company or any Affiliated Company is not interrupted or
terminated. Continuous Status as a Beneficiary shall not be considered
interrupted in the case of (i) any leave of absence approved by the Company or
(ii) transfers between locations of the Company or between the Company or any
Affiliated Company, or any successor. A leave of absence approved by the Company
shall include sick leave, military leave, or any other personal leave. For
purposes of U.S. Beneficiaries and Incentive Stock Options, no such leave may
exceed ninety (90) days, unless reemployment upon expiration of such leave is
guaranteed by statute or contract, including Company policies. If reemployment
upon expiration of a leave of absence approved by the Company is not so
guaranteed, on the 91st day of such leave any Incentive Stock Option held by a
U.S. Beneficiary shall cease to be treated as an Incentive Stock Option and
shall be treated for U.S. tax purposes as a Non-statutory Stock Option.     (z)
  “COMPANY” means Business Objects S.A., a corporation organized under the laws
of the Republic of France.     (aa)   “AFFILIATED COMPANY” means a company which
conforms with the criteria set forth in L 225-180 of the Law as follows:



  •   companies of which at least one tenth (1/10) of the share capital or
voting rights is held directly or indirectly by the Company;     •   companies
which own directly or indirectly at least one tenth (1/10) of the share capital
or voting rights of the Company; and

-3-



--------------------------------------------------------------------------------



 



  •   companies of which at least fifty percent (50%) of the share capital or
voting rights is held directly or indirectly by a company which owns directly or
indirectly at least fifty percent (50%) of the share capital or voting rights of
the Company.



  (bb)   “PARENT” means a “parent corporation”, whether now or hereafter
existing, as defined in Section 424(e) of the Code.     (cc)   “FAIR MARKET
VALUE” The Fair Market Value shall be the closing sale price in euros for such
Share (or the closing bid, if no sales were reported) as quoted on the Premier
Marche of Euronext Paris on or such other Regulated Market on which the Shares
are traded, on the last market trading day prior to the day of grant, as
reported in La Tribune, or such other source as the Administrator deems
reliable;     (dd)   “REGULATED MARKET” shall mean, as of any date, a stock
exchange or system on which the Shares are traded which is a regulated market
(“marche reglemente”) under the law n degrees98-546 of July 3, 1998, as amended.



3.   STOCK SUBJECT TO THE PLAN       Subject to the provisions of Section 11 of
the Plan, the maximum aggregate number of Shares which may be optioned and
issued under the Plan is 3,450,000 Shares of E. 0.10 nominal value each.
Moreover the Board of Directors of the Company is authorized to increase
annually, on one or more occasions, the number of shares of Business Objects
which may be subscribed for or purchased upon the exercise of stock options
granted pursuant to the 2001 Option Plan, within the limit of the lowest of the
following amounts: (i) 6,500,000 shares with a nominal value of E.0.10 each,
(ii) the number of shares corresponding to 5% of the total number of Business
Objects shares outstanding as of June 30, (iii) any lesser amount as determined
by the Board of Directors.       Notwithstanding the above, and pursuant to the
Law, options issued and outstanding under all option plans of the Company may
not give the right to subscribe to a total number of Company’shares in excess of
one-third of the Company’s share capital.       If an Option should expire or
become unexercisable for any reason without having been exercised in full, the
unsubscribed or unpurchased Shares which were subject thereto shall, unless the
Plan shall have been terminated, become available for future grant under the
Plan.   4.   ADMINISTRATION OF THE PLAN   4.1   PROCEDURE. The Plan shall be
administered by the Administrator.   4.2   POWERS OF THE ADMINISTRATOR. Subject
to the provisions of the Law, the Shareholder Authorization, the Plan and U.S.
Applicable Laws, the Administrator shall have the authority, in its discretion:



  •   to determine the Fair Market Value of the Shares, in accordance with
Section 2(cc) of the Plan;     •   to select the Beneficiaries to whom Options
may be granted hereunder;     •   to determine whether and to what extent
Options are granted hereunder;     •   to determine the number of Shares to be
covered by each Option granted hereunder;     •   to approve forms of agreement
for use under the Plan;     •   to determine the terms and conditions, not
inconsistent with the terms and conditions of the Plan, of any Options granted
hereunder. Such terms and conditions include, but are not limited to, the

-4-



--------------------------------------------------------------------------------



 



      exercise price, the time or times when Options may be exercised (which may
be based on performance criteria), any vesting acceleration or waiver of
forfeiture restrictions, and any restriction or limitation regarding any Option
or the Shares relating thereto, based in each case on such factors as the
Administrator, in its sole discretion, shall determine;     •   to construe and
interpret the terms of the Plan and Options granted pursuant to the Plan;     •
  to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;     •
  to modify or amend each Option (subject to Section 13.3 of the Plan),
including the discretionary authority to extend the post-termination
exercisability period of Options longer than is otherwise provided for in the
Plan;     •   to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Option previously granted by the
Administrator;     •   to decide and institute an Option Exchange Program;     •
  to determine the terms and restrictions applicable to Options, including
without limitation to limit or prohibit the exercise of an Option as well as the
sale of Shares acquired pursuant to the exercise of an Option, during certain
periods or upon certain events which the Administrator shall determine in its
sole discretion; and



•   to make all other determinations deemed necessary or advisable for
administering the Plan.   4.3   EFFECT OF ADMINISTRATOR’S DECISION. The
Administrator’s decisions, determinations and interpretations shall be final and
binding on all Optionees, subject to the provisions of Article 13.3 of the Plan.
  5.   LIMITATIONS   5.1   In the case of U.S. Beneficiaries, each Option shall
be designated in the Notice of Grant either as an Incentive Stock Option or as a
Non-Statutory Stock Option. However, notwithstanding such designation, to the
extent that the aggregate Fair Market Value:



  (i)   of Shares subject to an Optionee’s Incentive Stock Options granted by
the Company or any Affiliated Company, which     (ii)   become exercisable for
the first time during any calendar year (under all plans of the Company or any
Affiliated Company)



    exceeds $100,000, such excess Options shall be treated as Non-statutory
Stock Options. For purposes of this Section 5.1, Incentive Stock Options shall
be taken into account in the order in which they were granted, and the Fair
Market Value of the Shares shall be determined as of the time of the grant.  
5.2   Neither the Plan nor any Option shall confer upon an Optionee any right
with respect to continuing the Optionee’s employment with the Company or any
Affiliated Company, nor shall they interfere in any way with the Optionee’s
right or the Company’s or Affiliated Company’s right, as the case may be, to
terminate such employment at any time, with or without cause.   5.3   The
following limitations shall apply to grants of Options to Beneficiaries:



  (i)   No Beneficiary shall be granted, in any fiscal year of the Company,
Options to subscribe or purchase more than 225,000 Shares.     (ii)  
Notwithstanding the foregoing, the Company may also make additional grants of up
to 450,000 Shares to newly-hired Beneficiaries.     (iii)   The foregoing
limitations shall be adjusted proportionately in connection with any change in
the Company’s capitalization as described in Section 11.

-5-



--------------------------------------------------------------------------------



 



  (iv)   No Options may be granted to a shareholder who holds more than 10% of
the Company’s share capital at the time of grant.



5.4   Each Option granted under the Plan in respect of UK Beneficiaries, who are
subject to UK Income Tax and Social Security withholding , shall only be granted
provided that the Beneficiary enters into an Election with the Company or any
Affiliated Company. The Election shall be in such form and contain such
provision as the Board shall from time to time approved and as shall have been
agreed with the Board of the Inland Revenue.   5.5   Other than as expressly
provided hereunder, including Section 2 (k) above, no member of the Board of
Directors shall be eligible to receive an Option under the Plan.   6.   TERM OF
PLAN       The Plan is effective and Options may be granted as of February 6,
2001 the date of the Plan’s adoption by the shareholders. It shall continue in
effect for a term of five (5) years unless terminated earlier under Section 13
of the Plan, so that Options may be granted hereunder until February 6, 2006.  
7.   TERM OF OPTION       The term of each Option shall be stated in the Notice
of Grant, , as ten (10) years from the date of grant in accordance with the
Shareholder Authorization. Notwithstanding the foregoing, Options granted to
Beneficiaries of the United Kingdom subsidiary of the Company or Beneficiaries
who are otherwise residents of the United Kingdom or who are subject to the laws
of the United Kingdom shall have a term of seven (7) years less one day from the
day of grant.   8.   OPTION EXERCISE PRICE AND CONSIDERATION   8.1   EXERCISE
PRICE   8.1.1   In the case of an Option to subscribe to new shares, the per
Share exercise price shall be determined in accordance with the following:



  (i)   In the case of an Incentive Stock Option granted to a U.S. Beneficiary
who, at the time the Incentive Stock Option is granted, owns stock representing
more than ten percent (10%) of the voting rights of all classes of stock of the
Company or any Parent or Subsidiary, to the extent such U.S. Beneficiary is
permitted by the Law to receive Incentive Stock Option grants, the per Share
exercise price shall be no less than the higher of (a) 110% of the Fair Market
Value per Share or (b) 80% of the average Fair Market Values on the twenty
trading days preceding the grant date.

:



  (ii)   In the case of an Option granted to any Beneficiary other than a U.S.
Beneficiary described in paragraph (i) immediately above, the per Share exercise
price shall be no less than the higher of (a) 100% of the Fair Market Value per
Share, or (b) 80% of the average Fair Market Values on the twenty trading days
preceding the grant date.





-6-



--------------------------------------------------------------------------------



 



  8.1.2   When an Option entitles the holder to purchase shares previously
repurchased by the Company, the exercise price may not be less than eighty (80%)
of the average purchase price paid for all Shares or ADRs previously repurchased
by the Company.     8.2   Waiting Period and Exercise Dates. At the time an
Option is granted, the Administrator shall fix the period within which the
Option may be exercised and shall determine any conditions which must be
satisfied before the Option may be exercised. In so doing, the Administrator may
specify that an Option may not be exercised until the completion of a service
period.     8.3   Form of Consideration. The consideration to be paid for the
Shares upon exercise of Options, including the method of payment, shall be
determined by the Administrator (and, in the case of an Incentive Stock Option,
shall be determined at the time of grant) and shall consist entirely of an
amount in French francs corresponding to the exercise price which may be paid
either by:



  •   wire transfer;     •   check;     •   delivery of a properly executed
notice together with such other documentation as the Administrator and the
broker, if applicable, shall require to effect exercise of the Option and
delivery to the Company of the sale or loan proceeds required to pay the
exercise price; or     •   any combination of the foregoing methods of payment.



  9.   EXERCISE OF OPTION     9.1   PROCEDURE FOR EXERCISE; RIGHTS AS A
SHAREHOLDER         Any Option granted hereunder shall be exercisable according
to the terms of the Plan and at such times and under such conditions as
determined by the Administrator and set forth in the Option Agreement. An Option
may not be exercised for a fraction of a Share.         An Option shall be
deemed exercised when the Company receives: (i) written notice of exercise (in
accordance with the Option Agreement) together with a share subscription or
purchase form (bulletin d’achat ou de souscription) from the person entitled to
exercise the Option, and (ii) full payment for the Shares with respect to which
the Option is exercised. Full payment may consist of any consideration and
method of payment authorized by the Administrator and permitted by the Option
Agreement and the Plan. Shares issued upon exercise of an Option shall be issued
in the name of the Optionee or, if requested by the Optionee, in the name of the
Optionee and his or her spouse.         Upon exercise of any Option in
accordance herewith, the Shares issued to the Optionee shall be assimilated with
all other Shares of the Company and shall be entitled to dividends for the
fiscal year in course during which the Option is exercised.         Granting of
an Option in any manner shall result in a decrease in the number of Shares which
thereafter may be available for purposes of the Plan, by the number of Shares as
to which the Option is outstanding.     9.2   TERMINATION OF EMPLOYMENT. Upon
termination of an Optionee’s Continuous Status as a Beneficiary during the term
of the Option, other than upon the Optionee’s death or Disability, the Optionee
may exercise his or her Option, but only within such period of time as is
specified in the Notice of Grant, and only to the extent that the Optionee was
entitled to exercise it at the date of termination (but in no event later than
the expiration of the term of such Option as set forth in the Notice of Grant).
In the absence of a specified time in the Notice of Grant, the Option shall
remain

-7-



--------------------------------------------------------------------------------



 



      exercisable for ninety (90) days following the Optionee’s termination of
Continuous Status as a Beneficiary. In the case of an Incentive Stock Option,
such period of time shall not exceed ninety (90) days from the date of
termination. If, at the date of termination, the Optionee is not entitled to
exercise his or her entire Option, the Shares covered by the unexercisable
portion of the Option shall revert to the Plan. If, after termination, the
Optionee does not exercise his or her Option within the time specified by the
Administrator, the Option shall terminate, and the Shares covered by such Option
shall revert to the Plan.     9.3   DISABILITY OF OPTIONEE. In the event that an
Optionee’s Continuous Status as a Beneficiary terminates, during the term of the
Option, as a result of the Optionee’s Disability, the Optionee may exercise his
or her Option at any time within six (6) months from the date of such
termination, and only to the extent that the Optionee was entitled to exercise
it at the date of such termination (but in no event later than the expiration of
the term of such Option as set forth in the Notice of Grant). If, at the date of
termination, the Optionee is not entitled to exercise his or her entire Option,
the Shares covered by the unexercised portion of the Option shall revert to the
Plan. If, after termination, the Optionee does not exercise his or her Option
within the time specified herein, the Option shall terminate, and the Shares
covered by such Option shall revert to the Plan.     9.4   DEATH OF OPTIONEE. In
the event of the death of an Optionee during the term of the Option, the Option
may be exercised at any time within six (6)months following the date of death,
by the Optionee’s estate or by a person who acquired the right to exercise the
Option by bequest or inheritance, but only to the extent that the Optionee was
entitled to exercise the Option at the date of death (and in no event later than
the expiration of the term of such Option as set forth in the Notice of Grant).
If, at the time of death, the Optionee was not entitled to exercise his or her
entire Option, the Shares covered by the unexercised portion of the Option shall
immediately revert to the Plan. If, after death, the Optionee’s estate or a
person who acquired the right to exercise the Option by bequest or inheritance
does not exercise the Option within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.    
10.   NON-TRANSFERABILITY OF OPTIONS AND SHARES         An Option may not be
sold, pledged, assigned, hypothecated, transferred or disposed of in any manner
other than by will or by laws of descent or distribution and may be exercised,
during the lifetime of the Optionee, only by the Optionee.         The
Administrator may restrict the right of an Optionee to sell or otherwise dispose
of the Shares acquired upon exercise of the Option. In accordance with the Law,
such restriction may not exceed three (3) years from the exercise date.     11.
  ADJUSTMENTS UPON CHANGES IN CAPITALIZATION, DISSOLUTION, MERGER OR ASSET SALE
    11.1   CHANGES IN CAPITALIZATION. In the event of the carrying out by the
Company of any of the financial operations pursuant to Article L 225-181 of the
Law as follows:



  •   issuance of shares to be subscribed for in cash or by set-off of existing
indebtedness offered exclusively to the shareholders,     •   capitalization of
reserves, profits, issuance premiums or the distribution of free shares,     •  
issuance of bonds convertible or exchangeable into shares offered exclusively to
shareholders,     •   distribution of reserves in cash or portfolio securities,
    •   capital reduction motivated by losses, and

-8-



--------------------------------------------------------------------------------



 



  •   repurchase of its own Shares at a price higher than market value, pursuant
to Article 174-9A of the decree no. 67-236 of March 23, 1967,



            the Administrator shall, in accordance with the conditions provided
for in Articles 174-8 et seq. of the decree no. 67-236 of March 23, 1967
concerning commercial companies, effect an adjustment of the number and the
price of the Shares subject to Option grants.       The number of Shares which
have been authorized for issuance under the Plan as to which no Options have yet
been granted or which have been returned to the Plan upon cancellation or
expiration of an Option shall be proportionately adjusted in the event the
Company effects a share capital increase by way of incorporation of reserves,
premiums or profits, resulting either in an increase of the nominal value of the
shares or in a free allocation of shares, or effects a reverse or forward stock
split or a combination of shares.   11.2   DISSOLUTION OR LIQUIDATION. In the
event of the proposed dissolution or liquidation of the Company, to the extent
that an Option has not been previously exercised, it will terminate immediately
prior to the consummation of such proposed action. The Administrator may, in the
exercise of its sole discretion in such instances, declare that any Option shall
terminate as of a date fixed by the Administrator and give each Optionee the
right to exercise his or her Option as to which the Option would not otherwise
be exercisable.   11.3   CHANGE IN CONTROL. In the event of a Change in Control
of the Company, each outstanding Option shall be assumed or an equivalent option
or right shall be substituted by the successor corporation or an affiliated
company of the successor corporation. The Administrator may, in lieu of such
assumption or substitution, provide for the Optionee the right to exercise the
Option as to the corresponding Shares as to which it would not otherwise be
exercisable. If the Administrator makes an Option exercisable in lieu of
assumption or substitution in the event of a Change in Control, the
Administrator shall notify the Optionee that the Option shall be fully
exercisable for a period of fifteen (15) days from the date of such notice, and
the Option will terminate upon the expiration of such period. For the purposes
of this paragraph, the Option shall be considered assumed if, following the
Change in Control, the Option or right confers the right to purchase, for each
Share of Optioned Stock subject to the Option immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Shares or ADRs for
each Share or ADR held on the effective date of the transaction (and if holders
were offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Shares); provided, however, that if
such consideration received was not solely common stock of the successor
corporation, or its Parent, the Administrator may, with the consent of the
successor corporation, provide for the consideration to be received upon the
exercise of the Option for each Share of Option Stock subject to the Option, to
be solely common stock of the successor corporation or its Parent equal in fair
market value to the per share consideration received by holders of Shares or
ADRs in the merger or sale of assets.   12.   DATE OF GRANT       The date of
grant of an Option shall be, for all purposes, the date on which the
Administrator makes the determination granting such Option. Notice of the
determination shall be provided to each Optionee within a reasonable time after
the date of such grant.

-9-



--------------------------------------------------------------------------------



 



13.   AMENDMENT AND TERMINATION OF THE PLAN   13.1   AMENDMENT AND TERMINATION.
The Administrator may at any time amend, alter, suspend or terminate the Plan.  
13.2   SHAREHOLDER APPROVAL. The Company shall obtain shareholder approval of
any Plan amendment to the extent necessary and desirable to comply with
Section 422 of the Code (or any successor rule or statute or other applicable
law, rule or regulation, including the requirements of any exchange or quotation
system on which the Shares or ADRs is listed or quoted). Such shareholder
approval, if required, shall be obtained in such a manner and to such a degree
as is required by the applicable law, rule or regulation.   13.3   EFFECT OF
AMENDMENT OR TERMINATION. No amendment, alteration, suspension or termination of
the Plan shall impair the rights of any Optionee, unless mutually agreed
otherwise between the Optionee and the Administrator, which agreement must be in
writing and signed by the Optionee and the Company.   14.   CONDITIONS UPON
ISSUANCE OF SHARES   14.1   LEGAL COMPLIANCE. Shares shall not be issued
pursuant to the exercise of an Option unless the exercise of such Option and the
issuance and delivery of such Shares shall comply with all relevant provisions
of law including, without limitation, the Law, the Securities Act of 1933, as
amended, the Exchange Act, the rules and regulations promulgated thereunder,
Applicable U.S. Laws and the requirements of any stock exchange or quotation
system upon which the Shares may then be listed or quoted.   14.2   INVESTMENT
REPRESENTATIONS. As a condition to the exercise of an Option, the Company may
require the person exercising such Option to represent and warrant at the time
of any such exercise that the Shares are being subscribed only for investment
and without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation is required.   15.  
LIABILITY OF COMPANY       The inability of the Company to obtain authority from
any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful issuance of any Shares
hereunder, shall relieve the Company of any liability in respect of the failure
to issue such Shares as to which such requisite authority shall not have been
obtained.   16.   LAW AND JURISDICTION AND LANGUAGE       This Plan shall be
governed by and construed in accordance with the laws of the Republic of France.
The Tribunal de Grande Instance of Nanterre shall be exclusively competent to
determine any claim or dispute arising in connection herewith.

The Company, the Board and the Optionees recognize that the Plan has been
prepared both in the French and the English language. The French version is the
version that binds the parties; notwithstanding this, the English version
represents an acceptable translation and, consequently, no official translation
will be required for the interpretation of the Plan.

-10-



--------------------------------------------------------------------------------



 



BUSINESS OBJECTS S.A.
2001 STOCK OPTION GRANT AGREEMENT
Part I
NOTICE OF STOCK OPTION GRANT

     Name:

     Address:

You have been granted an option to subscribe Shares of the Company, subject to
the terms and conditions of the 2001 Stock Option Plan (the Plan) and this
Option Agreement, as follows. Unless otherwise defined herein, the terms defined
in the Plan shall have the same defined meanings in this Option Agreement.

Grant Number:
Date of Grant:
Vesting Commencement Date:
Exercise Price per Share:
Total Number of Shares Granted:
Total Exercise Price:
Term/Expiration Date:

Type of Option (for US Beneficiaries only): This Option is intended to be an
Incentive Stock Option (“ISO”). However, in accordance with Section 422(d) of
the Internal Revenue Code of 1986 as amended, to the extent that the aggregate
fair market value of Shares subject to Incentive Stock Options which become
exercisable for the first time during any calendar year (under all plans of the
Company or any Affiliated Company) exceeds $100,000, such excess Options is
treated as Non-statutory Stock Options (“NSO”).

Vesting Schedule: This Option may be exercised, in whole or in part, in
accordance with the following schedule:

                                       provided that the Beneficiary remains in
Continuous Status as a Beneficiary, as defined in section 2 (y) of the Plan, on
such dates.

Termination Period: This Option may be exercised for ninety (90) days after
termination of the Optionee’s employment with the Company or the Affiliated
Company as the case may be. Upon the death or Disability of the Optionee, this
Option may be exercised for such longer period as provided in the Plan. Save as
provided in the Plan, in no event shall this Option be exercised later than the
Term/Expiration Date as provided above.

     By your signature and the signature of the Company’s representative below,
you and the Company agree that this Option is granted under and governed by the
terms and conditions of the Plan and this Option Agreement. You have reviewed
the Plan and this Option Agreement in their entirety, had the opportunity to
obtain the advice of counsel prior to executing this Option Agreement and fully
understand all provisions of the Plan and Option Agreement. You hereby agree to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Option Agreement. You
further agree to notify the Company upon any change in the residence address
indicated above. You acknowledge and agree that this Option and its vesting
schedule does not constitute an express or implied promise of continued
employment and shall not interfere in any way with your right or the Company’s
right to terminate your employment at any time. Further, the benefits, if any,
arising from your Option, shall not form any part of their wages, pay or
remuneration or count as wages, pay or remuneration for pension fund or other
purposes. In no circumstances shall you on ceasing to hold your office or
employment be entitled to any compensation for any loss of any right or benefit
or prospective right or benefit under the Plan, which you might otherwise have
enjoyed, whether such compensation is claimed by way of damages for wrongful
dismissal or other breach of contract or by way of compensation for loss of
office or otherwise.

     The Company and the Optionee recognize that the Plan and this Agreement
have been prepared both in the French and the English language. The French
version is the version that binds the parties, which is to be signed by the
Optionee and returned to the Company; notwithstanding this, the English version
represents an acceptable translation and, consequently, no official translation
will be required for the interpretation of this agreement.

     
OPTIONEE:
  FOR BUSINESS OBJECTS S.A.
 
   

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 





-11-



--------------------------------------------------------------------------------



 



BUSINESS OBJECTS S.A.
2001 STOCK OPTION GRANT AGREEMENT
Part II
TERMS AND CONDITION

1. GRANT OF OPTION. The Plan Administrator of the Company hereby grants to the
Optionee named in the Notice of Grant attached as Part I of this Agreement (the
“Optionee”), an option (the “Option”) to subscribe the number of Shares, as set
forth in the Notice of Grant, at the exercise price per Share set forth in the
Notice of Grant (the “Exercise Price”), subject to the terms and conditions of
the 2001 Stock Option Plan, which is incorporated herein by reference. Subject
to Section 13(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Option Agreement,
the terms and conditions of the Plan shall prevail.

If designated in the Notice of Grant as an Incentive Stock Option, this Option
is intended to qualify as an Incentive Stock Option under Section 422 of the
Code. However, if this Option is intended to be an Incentive Stock Option, to
the extent that it exceeds the $100,000 rule of Code Section 422(d) it shall be
treated as a Non-statutory Stock Option.

2. EXERCISE OF OPTION

(a) RIGHT TO EXERCISE. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Grant and the applicable
provisions of the Plan and this Option Agreement. In the event of Optionee’s
death, Disability or other termination of Optionee’s employment, the
exercisability of the Option is governed by the applicable provisions of the
Plan and this Option Agreement.

(b) METHOD OF EXERCISE. This Option is exercisable by delivery of an exercise
notice, in the form attached hereto (the “Exercise Notice”), comprising a share
subscription form (bulletin de souscription) which shall state the election to
exercise the Option, the number of Shares in respect of which the Option is
being exercised (the “Exercised Shares”), and such other representations and
agreements as may be required by the Company pursuant to the provisions of the
Plan. The Exercise Notice shall be signed by the Optionee and shall be delivered
in person or by certified mail to the Company or its designated representative
or by facsimile message to be immediately confirmed by certified mail to the
Company. The Exercise Notice shall be accompanied by payment of the aggregate
Exercise Price as to all Exercised Shares. This Option shall be deemed to be
exercised upon receipt by the Company of such fully executed Exercise Notice
accompanied by such aggregate Exercise Price.

No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with all relevant provisions of law and the
requirements of any stock exchange or quotation service upon which the Shares
are then listed. Assuming such compliance, for income tax purposes the Exercised
Shares shall be considered transferred to the Optionee on the date the Option is
exercised with respect to such Exercised Shares.

3. METHOD OF PAYMENT. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at the election of the Optionee : (i)
wire transfer; (ii) check; (iii) delivery of a properly executed notice together
with such other documentation as the Administrator and the broker, if
applicable, shall require to effect exercise of the Option and delivery to the
Company of the sale or loan proceeds required to pay the exercise price; or (iv)
any combination of the foregoing methods of payment.

4. NON-TRANSFERABILITY OF OPTION. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of the Optionee only by the Optionee. The terms
of the Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.

5. TERMS OF OPTION. Subject as provided in the Plan, this Option may be
exercised only within the term set out in the Notice of Grant, and may be
exercised during such term only in accordance with the Plan and the terms of
this Option Agreement.

6. UK NATIONAL INSURANCE LIABILITY: By virtue of your acceptance of the rules of
the Plan you are required to enter into an Election with the Company or
Affiliated Company in the form attached to this agreement marked attachment C.
In the event that the Optionee fails to enter into the Election as required by
the terms of this Agreement, by signing and returning Attachment C to the
Company within a period of 28 days of the date of receipt of this Agreement,
then this Option shall terminate and shall there upon become null and void.

6. ENTIRE AGREEMENT; GOVERNING LAW. The Plan incorporated herein by reference.
The Plan and this Option Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee. This agreement is governed by the laws of the Republic of France.

     Any claim or dispute arising under the Plan or this Agreement shall be
subject to the exclusive jurisdiction of the Tribunal de Grande Instance of
Nanterre.

 



--------------------------------------------------------------------------------



 



CONSENT OF SPOUSE

(to be signed by residents of
California and other community property states)

The undersigned spouse of Optionee has read and hereby approves the terms and
conditions of the Plan and this Option Agreement. In consideration of the
Company’s granting his or her spouse the right to subscribe Shares as set forth
in the Plan and this Option Agreement, the undersigned hereby agrees to be
irrevocably bound by the terms and conditions of the Plan and this Option
Agreement and further agrees that any community property interest shall be
similarly bound. The undersigned hereby appoints the undersigned’s spouse as
attorney-in-fact for the undersigned with respect to any amendment or exercise
of rights under the Plan or this Option Agreement.

     
 
   

 

--------------------------------------------------------------------------------

 

  Consent of spouse

 



--------------------------------------------------------------------------------



 



ATTACHMENT B

BUSINESS OBJECTS S.A.

A Societe Anonyme with a registered capital of 6,096,114.00 Euros
Registered office: 157-159 rue Anatole France 92309 Levallois — Perret Cedex
R. C. S.: Nanterre B 379 821 994

OPTION EXERCISE NOTICE AND SUBSCRIPTION FORM

COMPLETE AND FAX TO GREAT LAKES STRATEGIES PRIOR TO
CONTACTING DEUTSCHE BANK ALEX. BROWN
TELEPHONE: +01-248-637-8136 FAX: +01-248-614-4664

IMPORTANT: IF YOUR OPTION EXERCISE NOTICE IS ILLEGIBLE, INCOMPLETE,
INCORRECT OR UNSIGNED, IT WILL BE REJECTED.

     

--------------------------------------------------------------------------------

PLEASE PRINT
   
 
   
FULL NAME:
   

 

--------------------------------------------------------------------------------

 
MAILING ADDRESS:
   

 

--------------------------------------------------------------------------------

 

  Number, Street, Apartment Number

 

--------------------------------------------------------------------------------

 

  City, State or Province, Postal Code, Country

             
HOME PHONE:
      WORK PHONE:    

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

  Include Country Code (Non-U.S.)       Include Country Code (Non-U.S.)
E-MAIL ADDRESS:
      WORK FAX:    

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

  Include Country Code (Non-U.S.)        

     
UPON COMPLETION OF MY EXERCISE, PLEASE SEND MY EXERCISE CONFIRMATION
STATEMENT VIA:
  [ ] POSTAL SERVICE [ ] EMAIL

I, the undersigned, hereby give notice, effective the date set forth below, that
I exercise the following stock options previously granted to me by Business
Objects S.A. under the 1993, the 1994, and/or the 1999 Stock Options Plan(s):

OPTION EXERCISE INFORMATION

                                                                      EXERCISE
PRICE   TOTAL EXERCISE           Shares to be     Grant Date   # OPTIONS TO BE  
PER SHARE (B)   PRICE (A) X (B)   SHARES TO BE   Retained Grant ID

--------------------------------------------------------------------------------

  (MONTH/DAY/YEAR)

--------------------------------------------------------------------------------

  EXERCISED (A)

--------------------------------------------------------------------------------

  (EUROS)

--------------------------------------------------------------------------------

  (EUROS)

--------------------------------------------------------------------------------

  SOLD (C)

--------------------------------------------------------------------------------

  (A) - (C)

--------------------------------------------------------------------------------

 
                    E.       E.                  
 
                    E.       E.                  
 
                    E.       E.                  
 
                    E.       E.                  
 
                    E.       E.                  
 
  TOTALS                     E.                  

I represent that the above shares are not subject to any encumbrance or other
claims and that Business Objects S.A., Deutsche Bank Alex. Brown, Great Lakes
Strategies, and the transfer agent may rely upon this notice as authorization
for this purpose.

I acknowledge that I have received and understand the terms and conditions of
the 1993, 1994 and/or 1999 Business Objects Stock Option Plan(s) and the Option
Agreement, and agree to abide by and be bound by their terms and conditions.

SECURITIES LAW COMPLIANCE

I do NOT currently have access to, nor am I aware of, any material, non-public
inside information regarding Business Objects which could or has influenced my
decision to purchase and/or sell this stock. (If you are uncertain as to whether
you are a corporate insider or possess material inside information, please
contact the Chief Financial Officer of Business Objects prior to exercising any
options.) Trading stock based upon your material, non-public inside information
could subject you to personal liability. I acknowledge that if I am subject to
Rule 16(b) of the Securities Exchange Act of 1934, I may be liable to Business
Objects S.A. for “short-swing profits”.

4



--------------------------------------------------------------------------------



 



         
PAGE 2 OPTION EXERCISE NOTICE AND SUBSCRIPTION FORM
      YOUR FULL NAME:                   

METHOD OF EXERCISE, PAYMENT OF OPTION PRICE, AND USE OF PROCEEDS

          o1.   EXERCISE AND HOLD — (CASH EXERCISE ONLY — NO SALE)     SHARE
DELIVERY:

  o   Deliver ADSs to my Deutsche Bank Alex. Brown account number               
   .

  o   Register shares in a shareholder account opened in my name with BNP
Paribas. I understand I must pay upon exercise the option price and
additionally, I agree to pay national, state/provincial, local & FICA/national
insurance taxes due upon this exercise     METHOD OF PAYMENT:     (Payment must
be made within 10 days or the exercise will be cancelled)

  o   Deduct cost and, if applicable, taxes from existing funds in my Deutsche
Bank Alex Brown Account.

  o   I will send funds for cost and, if applicable, taxes directly to Business
Objects S. A. Human Resources Department, 157-159 rue Anatole France 92309
Levallois-Perret Cedex o2.   EXERCISE AND SELL ALL SHARES — (SAME DAY SALE
EXERCISE ONLY)     I must provide a verbal sale order to Deutsche Bank Alex.
Brown at +01-800-776-7564 or +01-410-229-2559 (Insiders call +01-415-544-2863).
Proceeds after payment of the aggregate option exercise price and all applicable
taxes and fees should be:

  o   credited to my Deutsche Bank Alex. Brown account number                 
 .

  o   wired to my personal bank account. (Please complete wiring instructions
below.) o3.   EXERCISE AND SELL SOME SHARES — (CASH AND SAME DAY SALE EXERCISE)
    Sell the number of ADSs as follows:                    I must also provide a
verbal sale order to Deutsche Bank Alex. Brown at +01-800-776-7564 or
+01-410-229-2559 (Insiders call +01-415-544-2863). I understand that I must
exercise and sell enough ADSs at the market price to provide proceeds at least
equal to the sum of the aggregate option exercise price and all applicable taxes
and fees. Hold the balance of my ADSs in my Deutsche Bank Alex. Brown account
number                   . Any remaining cash proceeds should be:

  o   credited to my Deutsche Bank Alex. Brown account number                  
  .

  o   wired to my personal bank account. (Please complete wiring instructions
below.)     WIRE INSTRUCTIONS FOR EXERCISE AND SELL ALL OR EXERCISE AND SELL
SOME — PLEASE PRINT CLEARLY.     Bank Name                                     
 , address                                       ,     name on account          
                            , bank routing number (US)                          
           ,     sort or swift number (non-US)                                 
     , account number                                       .



      I authorize Deutsche Bank Alex. Brown to pay the aggregate amount of the
option price to Business Objects S.A., representing the purchase price of the
shares acquired upon exercise, and any taxes due.         In the event sales
proceeds are not sufficient to cover my tax liability, I will reimburse Business
Objects S.A. for any and all amounts paid by Business Objects S.A. on my behalf.

OPTIONAL/ADDITIONAL TAX WITHHOLDING PERCENTAGE FOR FEDERAL/NATIONAL TAX
REQUIREMENTS:                    % AND/OR STATE TAX REQUIREMENTS:
                   % CONSULT A TAX PROFESSIONAL FOR SPECIFIC WITHHOLDING RATES.
RATES MAY VARY DEPENDING ON TYPE OF GRANT EXERCISED, GRANT RESTRICTIONS AND/OR
COUNTRY OF RESIDENCE.

NOTE: ABOVE SIGNATURE BELOW, PLEASE PRINT: “VALID FOR THE SUBSCRIPTION OF       
           SHARES.”

                      Number of Shares Exercised
 
           
OPTIONEE SIGNATURE:
      DATE:    

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

             
STATUS:
  o Current Employee   o Former Employee   Date of Termination                 
 

THIS FORM WILL EXPIRE AT THE CLOSE OF BUSINESS ONE MONTH FROM THE DATE IT IS
RECEIVED BY GREAT LAKES STRATEGIES. FOR FORMER EMPLOYEES, THIS FORM WILL EXPIRE
IN THE LESSER OF ONE MONTH OR THE ACTUAL EXPIRATION DATE OF YOUR OPTIONS. FOR
INSIDERS, THIS FORM WILL EXPIRE AT THE CLOSE OF THE TRADING WINDOW.



--------------------------------------------------------------------------------

GREAT LAKES STRATEGIES APPROVAL

I confirm that the optionee is entitled to exercise the options indicated above
as of the subscription date indicated above.

                     
By:
      Date:       Form Expiration Date:    

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

As Agent for Business Objects, S.A.



--------------------------------------------------------------------------------

5